Title: From Abigail Smith Adams to Thomas Boylston Adams, 2 March 1803
From: Adams, Abigail Smith
To: Adams, Thomas Boylston



Dear Thomas
Quincy March 2d 1803.

I have a bad inflamation in one of my Eyes, which prevents my repling to your last Letter, as I dare only write a few lines.
your Father received a little pamphlet a few days since from Mr VanderKemp; the collection is Said to be made by mr Luzack but as his name is not to the Book; he might not like to have it mentiond the Latin extracts are translated into French. your Father has translated them into English and I have beg’d them of him that I might Send them to you, as a great curiosity—the Latin is upon one page, the French upon the other—there will be some further extracts which I will forward.
In the Palladium of Febry 26th & March 1st you will find two peices call’d “thoughts on the Times” said to be written by mr Ames—you may think them worthy notice. you know why I am not more explicit—
I dare not write more. my Eyes complain. one is bound up—
Affectionatly Your Mother
A Adams